DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “noise reducing component” in claims 1, 11 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Noise reducing component - Helmholtz resonators, quarter wave tubes, perforated tubes, baffles, expansion plates, acoustic cavities, acoustic noise absorption materials or a combination thereof (paragraph [0047]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8, 17 – 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recites the limitation "the upstream Helmholtz resonator" in line 2.  There is insufficient antecedent basis for these limitations in the claims.  For examination purposes, claim 6 will be interpreted as depending from claim 5, and claim 17 will be interpreted as depending from claim 16.
The term "substantially" in claim 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 7, 8, 18 and 19 are rejected by virtue of depending form a rejected claim above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberspacher et al. (European Patent Application Publication No. EP 0931913 A1).

    PNG
    media_image1.png
    591
    799
    media_image1.png
    Greyscale

Regarding claim 1, Eberspacher discloses an apparatus, comprising a housing (1) defining an internal volume and structured to house an aftertreatment component (10) for reducing constituents of an exhaust gas (Figure 1; paragraphs [0011] – [0015]); and a noise reducing component (24) disposed within the internal volume and structured to extend around an outer periphery of at least a portion of the aftertreatment component (10) (Figure 1; paragraphs [0019] and [0020]).
Regarding claim 2, Eberspacher further discloses wherein the noise reducing component (24) comprises a first Helmholtz resonator (Figure 1; paragraphs [0002] and [0020]).
Regarding claim 3, Eberspacher further discloses wherein the first Helmholtz resonator (24) comprises a container defining a first Helmholtz resonator internal volume (Figure 1; paragraph [0020] – the first Helmholtz resonator is formed between inner floors 6 and 7 as an annular space surrounding the catalyst housing 9), a channel defined through the container and structured to allow the aftertreatment component (10) to be inserted therethrough (Figure 1; paragraphs [0013] and [0014] – the channel is the space into which the aftertreatment component housing 9 and the aftertreatment component 10 is inserted), the first Helmholtz resonator (24) defining at least one first Helmholtz resonator inlet tube (one of the perforations through the inner floor 7 which allows the exhaust gas to enter into resonator 24) structured to allow a portion of the exhaust gas to enter the first Helmholtz resonator internal volume (24) (Figure 1; paragraph [0012]).
Regarding claim 11, Eberspacher discloses an aftertreatment system for reducing constituents of an exhaust gas produced by an engine (paragraphs [0001] – [0005]), comprising a housing (1) defining an internal volume (Figure 1; paragraphs [0011] – [0015]); an aftertreatment component (10) positioned within the internal volume (Figure 1; paragraphs [0011] – [0015]); and a noise reducing component (24) positioned within the internal volume and extending around an outer periphery of at least a portion of the aftertreatment component (10) (Figure 1; paragraphs [0019] and [0020]).
Regarding claim 12, Eberspacher further discloses wherein the noise reducing component (24) comprises a first Helmholtz resonator (Figure 1; paragraphs [0002] and [0020]).
Regarding claim 13, Eberspacher further discloses wherein the first Helmholtz resonator (24) comprises a container defining a first Helmholtz resonator internal volume (Figure 1; paragraph [0020] – the first Helmholtz resonator is formed between inner floors 6 and 7 as an annular space surrounding the catalyst housing 9), a channel defined through the container, the aftertreatment component being positioned through the channel (Figure 1; paragraphs [0013] and [0014] – the channel is the space into which the aftertreatment component housing 9 and the aftertreatment component 10 is positioned), the first Helmholtz resonator (24) defining at least one first Helmholtz resonator inlet tube (one of the perforations through the inner floor 7 which allows the exhaust gas to enter into resonator 24) configured to allow a portion of the exhaust gas to enter the first Helmholtz resonator internal volume (24) (Figure 1; paragraph [0012]).

Claims 1 – 3, 5, 11- 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederiksen (U.S. Patent Application Publication No. US 2004/0040782 A1).

    PNG
    media_image2.png
    322
    499
    media_image2.png
    Greyscale

Regarding claim 1, Frederiksen discloses an apparatus, comprising a housing (1) defining an internal volume and structured to house an aftertreatment component (7, 8) for reducing constituents of an exhaust gas (Figure 2a; Abstract; paragraph [0067]); and a noise reducing component (13, 14, 15, 16) disposed within the internal volume and structured to extend around an outer periphery of at least a portion of the aftertreatment component (7, 8) (Figure 2a; Abstract; paragraphs [0070] - [0073]).
Regarding claim 2, Frederiksen further discloses wherein the noise reducing component (13, 14, 15, 16) comprises a first Helmholtz resonator (13, 14) (Figure 2a; Abstract; paragraphs [0051] and [0071]).
Regarding claim 3, Frederiksen further discloses wherein the first Helmholtz resonator (13, 14) comprises a container defining a first Helmholtz resonator internal volume (Figure 2a; paragraphs [0070] and [0071), a channel defined through the container and structured to allow the aftertreatment component (7, 8) to be inserted therethrough (Figure 2a; paragraph [0067] – the channel is the space into which the inner cylinder 9 and the aftertreatment component 7, 8 is inserted), the first Helmholtz resonator (13, 14) defining at least one first Helmholtz resonator inlet tube (2) structured to allow a portion of the exhaust gas to enter the first Helmholtz resonator internal volume (13, 14) (Figure 2a; paragraphs [0069] – [0073]).
Regarding claim 5, Frederiksen further discloses comprising an upstream Helmholtz resonator (14) positioned upstream of a location configured to house the aftertreatment component (7, 8) (Figure 2a; paragraphs [0070] and [0071]).
Regarding claim 11, Frederiksen discloses an aftertreatment system for reducing constituents of an exhaust gas produced by an engine (paragraphs [0051] and [0067]), comprising a housing (1) defining an internal volume (Figure 2a; paragraph [0067]); an aftertreatment component (7, 8) positioned within the internal volume (Figure 2a; Abstract; paragraph [0067]); and a noise reducing component (13, 14, 15, 16) positioned within the internal volume and extending around an outer periphery of at least a portion of the aftertreatment component (7, 8) (Figure 2a; Abstract; paragraphs [0070] - [0073]).
Regarding claim 12, Frederiksen further discloses wherein the noise reducing component (13, 14, 15, 16) comprises a first Helmholtz resonator (13, 14) (Figure 2a; Abstract; paragraphs [0051] and [0071]).
Regarding claim 13, Frederiksen further discloses wherein the first Helmholtz resonator (13, 14) comprises a container defining a first Helmholtz resonator internal volume (Figure 2a; paragraphs [0070] and [0071), a channel defined through the container, the aftertreatment component (7, 8) being positioned through the channel (Figure 2a; paragraph [0067] – the channel is the space into which the inner cylinder 9 and the aftertreatment component 7, 8 is inserted), the first Helmholtz resonator (13, 14) defining at least one first Helmholtz resonator inlet tube (2) configured to allow a portion of the exhaust gas to enter the first Helmholtz resonator internal volume (13, 14) (Figure 2a; paragraphs [0069] – [0073]).
Regarding claim 15, Frederiksen further discloses wherein the aftertreatment system comprises a plurality of aftertreatment components (7, 8) and a plurality of first Helmholtz resonators (13, 14 and 15, 16), each of the plurality of first Helmholtz resonators extending around a corresponding aftertreatment component of the plurality of aftertreatment components (Figure 2a; paragraph [0071] – resonator 13, 14 extends around aftertreatment component 7, and resonator 15, 16 extends around aftertreatment component 8).
Regarding claim 16, Frederiksen further discloses comprising an upstream Helmholtz resonator (14) positioned upstream of the aftertreatment component (7, 8) (Figure 2a; paragraphs [0070] and [0071]).

Claims 1, 2, 5, 11, 12, 16 and 22 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (U.S. Patent Application Publication No. US 2008/0041043 A1).

    PNG
    media_image3.png
    560
    513
    media_image3.png
    Greyscale

Regarding claim 1, Andersen discloses an apparatus, comprising a housing (32, 50, 62) defining an internal volume and structured to house an aftertreatment component (15) for reducing constituents of an exhaust gas (Figure 7; paragraphs [0029] – [0034]); and a noise reducing component (38, 40) disposed within the internal volume and structured to extend around an outer periphery of at least a portion of the aftertreatment component (15) (Figure 7; paragraph [0030] – the Helmholtz resonator 38, 40 extends around the outer periphery of the upstream portion of catalyst 15).
Regarding claim 2, Andersen further discloses wherein the noise reducing component (38, 40) comprises a first Helmholtz resonator (Figure 7; paragraph [0030]).
Regarding claim 5, Andersen further discloses an upstream Helmholtz resonator (38, 40) positioned upstream of a location configured to house the aftertreatment component (15) (Figure 7; paragraph [0030]).
Regarding claim 11, Andersen discloses an aftertreatment system for reducing constituents of an exhaust gas produced by an engine, comprising a housing (32, 50, 62) defining an internal volume (Figure 7; paragraphs [0029] – [0034]); an aftertreatment component (15) positioned within the internal volume (Figure 7; paragraphs [0029] and [0032]); and a noise reducing component (38, 40) positioned within the internal volume and extending around an outer periphery of at least a portion of the aftertreatment component (15) (Figure 7; paragraph [0030] – the Helmholtz resonator 38, 40 extends around the outer periphery of the upstream portion of catalyst 15).
Regarding claim 12, Andersen further discloses wherein the noise reducing component (38, 40) comprises a first Helmholtz resonator (Figure 7; paragraph [0030]).
Regarding claim 16, Andersen further discloses an upstream Helmholtz resonator (38, 40) positioned upstream of the aftertreatment component (15) (Figure 7; paragraph [0030]).
Regarding claim 22, Anderson discloses an aftertreatment system for decomposing constituents of an exhaust gas produced by an engine (paragraph [0029]), the aftertreatment system comprising an aftertreatment module (12, 14, 15) comprising an aftertreatment module housing (32, 14) comprising an inlet (34) for receiving the exhaust gas, an aftertreatment module housing outer surface (32, 50) extending around a longitudinal axis of the aftertreatment system (Figure 7; paragraphs [0029] and [0030]), and an aftertreatment component (15) positioned within the aftertreatment module housing (32, 14) (Figure 7; paragraph [0032]); and a noise reduction module (16) located at an end of the aftertreatment module (12, 14, 15), the noise reduction module (16) being distinct from the aftertreatment module (12, 14, 15) and coupled to the aftertreatment module, the noise reduction module being configured to receive treated exhaust gas from the aftertreatment module (Figure 7; paragraphs [0029] and [0034]) and comprising a noise reduction module housing (62) directly coupled to the aftertreatment module housing (12, 14, 15), the noise reduction module housing comprising an outlet (74) for expelling treated exhaust gas, a noise reduction module housing outer surface (the outer surface of outer wall 62) extending around the longitudinal axis of the aftertreatment system (Figure 7; paragraph [0034]), and a noise reduction component (76) disposed within the noise reduction module housing (62) (Figure 1; paragraph [0034]); wherein an outermost extent of the noise reduction module housing outer surface (the outer surface of outer wall 62) in a direction perpendicular to the longitudinal axis of the aftertreatment system is located at or inward of an innermost extent of the aftertreatment module housing outer surface (32) in the direction perpendicular to the longitudinal axis (Figure 7).
Regarding claim 23, Andersen further discloses wherein the noise reduction module housing outer surface (the outer surface of outer wall 62) is continuous with the aftertreatment module housing outer surface (32, 50) in a longitudinal direction of the aftertreatment system (Figure 7).
Regarding claim 24, as best understood in view of the 112(b) issues noted above, Andersen further discloses wherein a cross-sectional shape of the noise reduction module housing (62) in a plane perpendicular to the longitudinal axis of the aftertreatment system is substantially the same as a cross-sectional shape of the aftertreatment module housing in a plane perpendicular to the longitudinal axis of the aftertreatment system (Figure 7 – the cross sectional shape at the end cone 16 is a circular cross section, which is the same as the cross section at end cone 12 and housing 14).
Regarding claim 25, Andersen further discloses wherein the inlet (34) and the outlet (74) are oriented parallel to the longitudinal axis of the aftertreatment system (Figure 7).
Regarding claim 26, Andersen further discloses wherein the inlet (34) and the outlet (74) are axially aligned in a longitudinal direction of the aftertreatment system (Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Eberspacher.
Regarding claim 27, Andersen further discloses wherein the inlet (34) is oriented parallel to the longitudinal axis of the aftertreatment system (Figure 7).
Andersen discloses the claimed invention except for the outlet is oriented perpendicular to the longitudinal axis of the aftertreatment system.
Eberspacher is directed to an exhaust aftertreatment system with a noise reduction module.  Eberspacher specifically discloses wherein the outlet (14) is oriented perpendicular to the longitudinal axis of the aftertreatment system (Figure 1; paragraph [0017]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Andersen such that the outlet is oriented perpendicular to the longitudinal axis of the aftertreatment system as taught by Eberspacher, as the references and the claimed invention are directed to exhaust aftertreatment systems with noise reduction modules.  As disclosed by Eberspacher, it is well known for the outlet to be oriented perpendicular to the longitudinal axis of the aftertreatment system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersen such that the outlet is oriented perpendicular to the longitudinal axis of the aftertreatment system as taught by Eberspacher, as such a modification would allow for connection to exhaust piping of various configurations, including those used in trucks and commercial vehicles.

Allowable Subject Matter
Claims 4, 9, 10, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 – 10 and 17 - 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited references either alone or in combination discloses the combination of limitations specified in claims 4, 6, 14 and 17.  Specifically, wherein the first Helmholtz resonator comprises a plurality of walls separating the first Helmholtz resonator internal volume into a plurality of portions, and wherein the first Helmholtz resonator comprises a plurality of first Helmholtz resonator inlet tubes, each corresponding to one of the plurality of portions (claims 4 and 14); wherein the housing includes an inlet structured to receive the exhaust gas, and wherein the upstream Helmholtz resonator comprises: a flow directing wall configured to direct exhaust gas flow from the inlet towards the aftertreatment component, the flow directing wall having a first end positioned proximate to the inlet and coupled to a first side wall of the housing that defines the inlet, and a second end coupled to a second sidewall of the housing distal from the inlet such that the flow directing wall, the first side wall and the second sidewall collectively define an upstream Helmholtz resonator internal volume; and at least one upstream Helmholtz resonator inlet tube positioned through the flow directing wall for allowing a portion of the exhaust gas to enter the upstream Helmholtz resonator internal volume (claims 6 and 17); and a perforated tube disposed downstream of a location configured to house the aftertreatment component through an endwall of the housing, the perforated tube having a first portion located within the internal volume of the housing and a second portion located outside the internal volume so as to form an outlet of the housing, the first portion defining a plurality of perforations (claims 9 and 20) is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 3, 5 – 8, 11 – 13, 15 – 19 and 22 – 27 are rejected, and claims 4, 9, 10, 14, 20 and 21 are objected to.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746